Exhibit 10.1
The MENTOR Network
Human Services and Corporate Management
Incentive Compensation Plan
Amended and Restated
Effective October 1, 2011

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Purpose of Plan
    1  
Eligibility
    1  
Definitions
    1  
Minimum Threshold Requirement
    3  
Weighting of Performance Criteria
    3  
Calculation of Incentive Payouts
    3  
Calculating the Potential Payout
    4  
Applying Personal Scorecard Results to the Potential Payout
    4  
Discretionary Incentive Compensation
    5  
Distribution of 3% Discretionary Pool
    5  
Discretionary Divestitures
    5  
In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation
    5  
Administration
    6  
Plan Changes
    6  
Management of Financial Goals
    6  
Establishment of Personal Scorecards
    6  
Incentive Compensation Payouts
    6  
Approval of New Plan Entrants
    6  
Participant Termination Provisions
    7  
Terminations Without Cause and Voluntary Terminations
    7  
Involuntary Terminations for Cause
    7  
Retirement and Death
    7  
Special Provisions Relating to Position and Status Changes
    7  
Promotions and Job Transfers
    7  
Interruptions in Work
    8  
Plan Year and Effective Date
    8  
Plan Amendments
    8  
Exhibit A: Eligibility, Target IC Opportunity, and Weighting for Management
Positions
    9  
Exhibit B: Target IC Opportunity and Weighting for Executive Officer Positions
    10  
Annex 1: Performance Scale
    11  
Annex 2: Sample Incentive Compensation Calculation and Scorecard Results
    12  

 

ii



--------------------------------------------------------------------------------



 



Purpose of Plan
The purpose of The MENTOR Network Human Services and Corporate Management
Incentive Compensation Plan (the “MIC Plan” or the “Plan”) is to provide
executives, management, and other employees in designated key positions with the
opportunity to receive an annual cash incentive award for achieving performance
goals that align with the business goals of The MENTOR Network (“The Network”).
Eligibility
Eligibility for participation in the MIC Plan is limited to employees in the
Human Services operating groups and certain other management positions,
specifically: (i) Executive Officers (as such term is defined under the
Securities Exchange Act of 1934, as amended) and other employees whose positions
are listed on Exhibit B and (ii) employees whose positions are listed on
Exhibit A. However, the President and Chief Operating Officer (“President/COO”),
the Chief Financial Officer (“CFO”) and the Chief Human Resources Officer
(“CHRO”), acting together, may amend Exhibit A and Exhibit B with respect to
positions which are not Executive Officers. Employees are not eligible to
participate in the MIC Plan if they are eligible for participation under any
other cash incentive plan of The Network, with the exception of discretionary
bonuses available to participants in the Mergers and Acquisitions Bonus Plan and
additional plans as may be specifically approved by the President/COO, CFO and
CHRO from time to time.
Definitions
3% Discretionary Pool. The “3% Discretionary Pool” is a discretionary pool
budgeted each fiscal year that is equal to three percent of total budgeted
incentive compensation. The discretionary pool may be used to increase incentive
compensation payouts for participants whose calculated Potential Payout adjusted
for Personal Scorecard results may not adequately reflect their performance; for
example, to a high performer within a state or other organizational unit that
does not perform well.
Adjusted EBITDA. Earnings before interest, taxes, depreciation and amortization,
with adjustments, as reported to The Network’s equity sponsor.
Adjusted EBITDA/CTO. Adjusted EBITDA, CTO or both, as applicable to a particular
participant. Adjusted EBITDA/CTO excludes new start investments under immunity
and acquisitions other than tuck-ins (as determined by the CEO).
Adjusted EBITDA/CTO Performance Level. Actual Adjusted EBITDA/CTO divided by
planned (or budgeted) Adjusted EBITDA/CTO as applicable to a given participant,
expressed as a percentage.

 

1



--------------------------------------------------------------------------------



 



CTO. “CTO” means contribution to overhead for a given organizational unit within
The Network.
IC Payout Level. The percentage incentive compensation payout that is associated
with actual Adjusted EBITDA/CTO and Revenue performance achieved against plan as
shown on the Performance Scale in Annex 1. The IC Payout Level factored into the
Potential Payout calculation ranges from 50 percent, for 92.5 percent
performance against plan (or budget), to 150 percent, for 107.5 percent
performance against plan, with planned or target incentive compensation at
100 percent. In cases where actual Adjusted EBITDA/CTO and/or revenue
performance falls between two performance points in the Performance Scale table,
the IC Payout Level used for the Potential Payout calculation will fall
proportionately between the two IC Payout Level percentages in the table.
Personal Scorecard. The scorecard established for an individual participant for
a fiscal year that contains up to five specific measurable objectives for the
individual to achieve over the course of the fiscal year, at least two of which
relate to quality in the case of Operations management positions. Each objective
on the Personal Scorecard has a corresponding percentage weighting value, and
the total of all the percentages on a Personal Scorecard will total 100 percent.
Potential Payout. A participant’s “Potential Payout” is the amount of incentive
compensation potentially payable to a participant based on Network and/or
organizational unit performance, before reduction of up to 50 percent based on
Personal Scorecard results.
Reallocation Pool. Unallocated (or forfeited) incentive compensation as a result
of less than 100 percent performance on participants’ Personal Scorecards which
forms a pool of residual dollars for potential reallocation by the applicable
Operating Group President or Functional Head.
Revenue. As measured in The Network’s financial statements, excluding new start
investments under immunity and acquisitions other than tuck-ins (as determined
by the CEO).
Revenue Performance Level. Actual Revenue achieved for the fiscal year divided
by planned (or budgeted) Revenue for that year, expressed as a percentage.
Target IC Opportunity. The amount a given participant may earn under the Plan if
the applicable planned (or budgeted) financial targets are achieved and the
Personal Scorecard result is 100 percent. This amount is calculated by
multiplying the participant’s annual salary by the applicable Target IC% shown
in Exhibit A or Exhibit B. A participant’s “Target IC Opportunity” is based on
the participant’s level of responsibility for and impact on The Network’s
business goals. Refer to Exhibit A for management and other key positions, and
to Exhibit B for Executive Officers and others.

 

2



--------------------------------------------------------------------------------



 



Minimum Threshold Requirement
The minimum actual performance level required for a participant to receive
incentive compensation is 92.5 percent of the planned Adjusted EBITDA/CTO target
goal for The Network or an organizational unit, whichever is applicable to the
participant. If the minimum threshold requirement is not met, the participant
will not receive any incentive compensation unless the participant is awarded
discretionary incentive compensation.
In the case of participants whose incentive compensation is based on both The
Network’s and an organizational unit’s performance, the minimum threshold
requirement applies separately to each. That is, if The Network does not achieve
the minimum threshold, then the participant will not receive the portion of the
incentive compensation based on The Network’s performance. Similarly, if the
organizational unit does not achieve the minimum threshold, then the participant
will not receive the portion of incentive compensation based on the
organizational unit’s performance.
Weighting of Performance Criteria
For purposes of calculating a participant’s incentive compensation, weighting
between The Network’s and organizational unit’s Adjusted EBITDA/CTO and revenue
performance is determined according to a participant’s position, as set out on
Exhibits A and B.
For purposes of calculating a participant’s incentive compensation, the
weighting between revenue and Adjusted EBITDA and/or CTO is determined each year
by the Compensation Committee.
Calculation of Incentive Payouts
Plan participants are eligible to receive incentive compensation based on The
Network’s and/or their organizational unit’s performance and their own
individual Personal Scorecard results. The principle steps for calculating a
participant’s incentive compensation payout are as follows:

1.   Calculate the participant’s Potential Payout.

2.   Determine the participant’s Personal Scorecard results, then calculate the
portion of the Potential Payout that will be paid to the participant based on
the results. If the participant achieved a score of 100 percent on his or her
Personal Scorecard, then the participant’s payout will equal the Potential
Payout calculated in Step 1. However, if the participant’s score is less than
100 percent, the Potential Payout calculated in Step 1 will be reduced by as
much as 50 percent.

3.   If applicable, add discretionary incentive compensation to the amount
calculated in Step 2. Discretionary incentive compensation may be added from the
Reallocation Pool and/or the 3% Discretionary Pool.

 

3



--------------------------------------------------------------------------------



 



For an example of an incentive compensation payout calculation, refer to Annex
2.
Calculating the Potential Payout
To calculate a participant’s Potential Payout described in Step 1 above, the
following steps apply:

1.   Determine if the Adjusted EBITDA/CTO Performance Level meets the minimum
threshold requirement (i.e., 92.5 percent of planned performance).

    If the Adjusted EBITDA/CTO Performance Level does not meet the minimum
threshold requirement, then the participant’s Potential Payout is zero. If the
minimum threshold requirement is met, then proceed to the next step.

2.   Determine the IC Payout Level associated with the EBITDA/CTO Performance
Level determined in Step 1 using the Performance Scale set out on Annex 1.

3.   Calculate the portion of the participant’s Potential Payout attributable to
Adjusted EBITDA/CTO performance by multiplying the participant’s Target
Incentive Compensation by the applicable weighting, as determined by the
Compensation Committee for that fiscal year, and then by the IC Payout Level
determined in Step 2.

4.   Determine the Revenue Performance Level for The Network and/or the
organizational unit, whichever is applicable to the participant, and then
determine the IC Payout Level associated with the Revenue Performance Level
using the Performance Scale set out on Annex 1.

5.   Calculate the portion of the participant’s Potential Payout attributable to
Revenue performance by multiplying the participant’s Target Incentive
Compensation by the applicable weighting, as determined by the Compensation
Committee for that fiscal year, and then by the IC Payout Level determined in
Step 4.

6.   Sum the amounts calculated in Steps 3 and 5 to obtain the Potential Payout.

Applying Personal Scorecard Results to the Potential Payout

1.   A participant’s Personal Scorecard results must be certified by the
participant’s supervisor and: (i) the Operating Group President for a Vice
President of Operations; (ii) the Vice President of Operations, for all other
Operations positions; (iii) the functional head, or chief, of a corporate
function (the “Functional Head”), for corporate positions. The CEO and the
President will certify Personal Scorecard results for the Executive Officers
reporting to each of them, respectively, and the Compensation Committee will
approve and certify the Personal Scorecard results for the CEO.

 

4



--------------------------------------------------------------------------------



 



2.   The Personal Scorecard result (which will range from 0 percent to
100 percent) is divided by two and that number is added to 50 percent, resulting
in a modifier of the Potential Payout (the “Modifier”) ranging from 50 percent
to 100 percent.

3.   The Potential Payout is multiplied by the Modifier to yield an initial
calculation of an individual’s incentive compensation ranging from 50 percent to
100 percent of the Potential Payout as initially calculated.

Discretionary Incentive Compensation
In cases where a participant’s performance may not be adequately rewarded by the
calculations above, additional compensation may be awarded from the the 3%
Discretionary Pool, as detailed below, and/or the Reallocation Pool (established
when Personal Scorecards are less than 100 percent). Awards from the
Reallocation Pool will be made in the discretion of the applicable Operating
Group President or Functional Head, except for additions to payouts for
Executive Officers, whose additions must be recommended by the CEO and approved
by the Compensation Committee.
Distribution of 3% Discretionary Pool
Based on actual Network Adjusted EBITDA and Revenue performance, the planned (or
budgeted) 3% Discretionary Pool will be adjusted so that it is 3 percent of the
total potential pool. Once the size of the 3% Discretionary Pool has been
calculated for the fiscal year, one-half of such pool will be allocated by the
CEO to the operating groups, and the Operating Group Presidents must approve all
additions to incentive compensation payouts from their allocation of the 3%
Discretionary Pool. The other half of such pool shall be available for increases
to incentive compensation payouts to any participant, which payouts shall be
approved by the CEO, except for additions to payouts for Executive Officers,
whose additions must be recommended by the CEO and approved by the Compensation
Committee.
Discretionary Divestitures
Notwithstanding the foregoing, if a participant engages in or bears
responsibility for exceptionally poor conduct or poor performance during the
fiscal year, he or she may not be entitled to receive any incentive compensation
whatsoever, regardless of the Potential Payout calculation and Personal
Scorecard results. The decision to divest a participant will be made by: (i) the
President/COO and the Operating Group President, for Operations positions;
(ii) the CEO and Functional Head, for Corporate positions; or (iii) the
Compensation Committee, for Executive Officers.
In the Event that Calculated Payouts Exceed
Funds Available to Pay Incentive Compensation
In the event that the total calculated incentive payouts, after taking into
account any discretionary redistributions of unallocated incentive compensation,
exceed the funds that are available to pay incentive compensation, all payouts
will be reduced proportionately based on the funds available.

 

5



--------------------------------------------------------------------------------



 



Administration
Plan Changes
The Compensation Committee must approve the MIC Plan and any changes to the
Plan, except that the President, CFO and CHRO, acting together, may amend
Exhibit A and/or Exhibit B to the extent such amendments do not relate to
Executive Officers.
Management of Financial Goals
For each fiscal year, the Compensation Committee must approve:

  •   The Network’s Adjusted EBITDA and revenue performance goals that will be
used for measuring Network performance;

  •   The weighting between Adjusted EBITDA and revenue that will be used to
calculate performance under the Plan; and

  •   The Network’s actual performance results that will be used as the basis
for calculating incentive compensation payouts.

The CEO, President/COO and CFO must approve actual performance results for
organizational units as compared to the budgeted (i.e., planned) goals approved
by management.
Establishment of Personal Scorecards
At the beginning of each fiscal year, a participant will work with his or her
supervisor to create a Personal Scorecard that sets out up to five measurable
objectives to achieve over the course of the fiscal year that align with the
organization’s overall business goals. In the case of operations positions, at
least two objectives will relate to quality of services. The President/COO, the
CFO and the CHRO, acting together, may waive or change the number of goals for
any participant who is not an Executive Officer. The supervisor will also set
the weighting among a participant’s goals, which in total must equal
100 percent.
Incentive Compensation Payouts
Each fiscal year, the Compensation Committee must approve all incentive
compensation payouts for Executive Officers. The CEO must approve all other
incentive compensation payouts.
Approval of New Plan Entrants
The Compensation Committee must approve any new Executive Officer entering the
plan and the applicable performance weightings and incentive compensation payout
opportunities.
Approval of new entrants other than Executive Officers is based on whether an
employee’s position has been approved for plan participation (as set forth on
Exhibit A or Exhibit B). New participants (other than Executive Officers and
other than those set forth on Exhibit A or Exhibit B) must be approved for entry
into the Plan by the President/COO, CFO and CHRO.

 

6



--------------------------------------------------------------------------------



 



Participant Termination Provisions
Terminations Without Cause and Voluntary Terminations
Plan participants whose employment is terminated without cause or who terminate
employment voluntarily before the actual payment date of incentive compensation,
other than by retirement, will not be eligible for any incentive payout under
the Plan, with the exception of specific situations that are approved by the CEO
or, in the case of payouts for Executive Officers, approved by the Compensation
Committee.
Involuntary Terminations for Cause
Plan participants whose employment is involuntarily terminated for cause will
not be eligible for incentive payouts under the Plan under any circumstances.
“Cause” shall mean any of the following: (i) theft or embezzlement, or attempted
theft or embezzlement, of money or property of the Company or any subsidiary,
perpetration or attempted perpetration of fraud, or participation in a fraud or
attempted fraud, on the Company or any subsidiary, or any third party, or
unauthorized appropriation of, or attempt to misappropriate, any tangible or
intangible assets or property of the Company or any subsidiary; (ii) any act or
acts of disloyalty, misconduct, or moral turpitude injurious to the interest,
property, operations, or business reputation of the Company or any subsidiary;
(iii) material violation of any agreement with the Company or any serious
violation of the Company’s policies, including its Code of Conduct; or
(iv) failure or inability (other than by reason of disability) to carry out
effectively a participant’s duties and obligations to the Company and its
subsidiaries or to participate effectively and actively in the management of the
Company and its subsidiaries, as determined in the reasonable judgment of the
CEO or, with respect to the CEO, the Compensation Committee.
Retirement and Death
Plan participants whose employment terminates because of retirement or death are
eligible to receive an incentive compensation payout. The payout will be
calculated based upon actual Network and/or organizational unit performance for
the full fiscal year and the Personal Scorecard for the portion of the year that
the individual was employed, and the resulting amount prorated for the portion
of the year that was worked. Any incentive compensation payout that is earned
will be paid at the normal payout date for all Plan participants.
Special Provisions Relating to Position and Status Changes
Promotions and Job Transfers
Personal Scorecard criteria and MIC Plan goals and payout weightings may be
reestablished for an individual participant upon transfer or promotion to a new
position. Unless otherwise determined by the CEO, incentive payouts will be
calculated based upon the participant’s position and base salary as of the last
day of the fiscal year.

 

7



--------------------------------------------------------------------------------



 



Interruptions in Work
A long-term illness or disability will not affect the eligibility of an employee
to participate in the Plan. Personal Scorecard objectives will not be adjusted
based on the work interruption, although actual performance achieved will be
evaluated and the corresponding incentive payout will be prorated based upon the
amount of time worked during the performance period.
“Disability” shall mean the inability, due to illness, accident, injury,
physical or mental incapacity, or other disability, of any participant to carry
out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company for a
period of at least 90 consecutive days or for shorter periods aggregating at
least 90 days (whether or not consecutive) during any 180-day period, as
determined in the reasonable judgment of the CEO, or in the case of an Executive
Officer, the Compensation Committee.
Special assignments generally will not affect either the target goals or
incentive payout, except as may be reflected in a participant’s performance
review rating. However, if the special assignment is of a significant nature or
duration, Personal Scorecard and MIC Plan goals may be reestablished and
incentive payouts prorated based on the time spent in each position during the
performance period.
Plan Year and Effective Date
The Plan year is the fiscal year, which starts on October 1st and ends on
September 30th. The effective date of this amended and restated plan is
October 1, 2011.
Plan Amendments
The MENTOR Network reserves the right to amend this Plan at any time, including
termination of the Plan, without prior notice to participants.


 

8



--------------------------------------------------------------------------------



 



Exhibit A: Eligibility, Target IC Opportunity, and Weighting for Management
Positions

                              Target IC %     Network     Organizational  
Eligible Positions   Opportunity     Weighting     Unit Weighting  
Operations and Field Management Positions
                       
Vice President, Operations
    30 %     25 %     75 %
Vice President, CFO
    30 %     25 %     75 %
Vice President, Field HR
    30 %     25 %     75 %
Senior Executive Director
    25 %     25 %     75 %
Executive Director
    20 %     0 %     100 %
State Director
    20 %     0 %     100 %
Regional Director
    15 %     0 %     100 %
Operations Director
    15 %     0 %     100 %
Area Director
    10 %     0 %     100 %
Program Manager II
    10 %     0 %     100 %
Senior Business Director
    20 %     25 %     75 %
Business Director
    15 %     25 %     75 %
Business Manager
    10 %     0 %     100 %
State Accounting Manager
    10 %     0 %     100 %
Operating Group Director, QA
    15 %     25 %     75 %
Director (Regional level HR & QA)
    10 %     25 %     75 %
 
                       
Corporate (All positions at levels indicated below)
                       
Vice President
    30 %     100 %     0 %
Senior Director
    20 %     100 %     0 %
Director
    15 %     100 %     0 %
Manager
    10 %     100 %     0 %
Manager (Designated Field)
    10 %     100 %     0 %

 

9



--------------------------------------------------------------------------------



 



Exhibit B: Target IC Opportunity and Weighting for Executive Officer Positions

                              Target IC Payout               Position  
Opportunity     Network     Operating Group  
Chief Executive Officer
    100 %     100 %     0 %
President and Chief Operating Officer
    75 %     100 %     0 %
Operating Group Presidents
    50 %     25 %     75 %
All Other Executive Officers
    50 %     100 %     0 %

 

10



--------------------------------------------------------------------------------



 



Annex 1: Performance Scale

                      Performance Scale       CTO/Rev Perf             Level    
IC Payout Level  
 
    107.5 %     150.0 %
 
    106.0 %     140.0 %
 
    104.5 %     130.0 %
 
    103.0 %     120.0 %
 
    101.5 %     110.0 %
Target
    100.0 %     100.0 %
 
    98.5 %     90.0 %
 
    97.0 %     80.0 %
 
    95.5 %     70.0 %
 
    94.0 %     60.0 %
 
    92.5 %     50.0 %

 

11



--------------------------------------------------------------------------------



 



Annex 2: Sample Incentive Compensation Calculation and Scorecard Results
TMN Human Services and Corporate Management Incentive Compensation Plan — Sample
Calculation and Scorecard

                            Employee   Position Title   Salary     Target IC %  
Target IC $  
Doe, John
  Regional Director   $ 100,000       15 %   $ 15,000  

Your Potential Payout Based on Organization Performance (Note: Before applying
your Scorecard results)

                                                                      Target    
                                Potential   Objective   Weight     Payout    
Target     Result     % of Target     Payout %     Payout  
Revenue
    50 %   $ 7,500     $ 15,000,000     $ 15,123,456       100.8 %     105.5 %  
$ 7,912  
CTO
    50 %   $ 7,500     $ 2,250,000     $ 2,200,000       97.8 %     85.2 %   $
6,389  
Total Potential Payout
    100 %   $ 15,000                               95.3 %   $ 14,300  
Amount at Risk Based on Your Scorecard Results (50%)
                                                  $ 7,150  

Your Scorecard Results (S.M.A.R.T. Objectives — Specific. Measureable.
Attainable. Relevant. Time- bound.)

                                              Scorecard     Target              
      Payout for   Objectives (EXAMPLES ONLY)   Weight     Payout     Achieved  
  Payout %     Scorecard  
Quality: Reduce major incidents by 25%, from 16 in FY11 to 12 or less in FY12.
    20 %   $ 1,430     Yes     100 %   $ 1,430  
 
                                       
Quality: Design and implement initiatives to improve consumer statisfaction and
conduct quarterly surveys to measure satisfaction and achieve 85% of consumers
rating service provided as Very Good or better by Q4 FY12 survey.
    20 %   $ 1,430     Yes     100 %   $ 1,430  
Growth: Work with VPOs and SEDs to ensure approval by 9/30/12 of 8 new start
proposals with projected revenue totaling at least $8.8 million
    25 %   $ 1,788     No     0 %   $ —  
Safety/Cost Reduction: Identify opportunities and begin execution to achieve net
spending impact held to budget levels with business case(s) developed and
initiated for next phase
    15 %   $ 1,073     No     0 %   $ —  
People: Maximize revenue in Periodic services by increasing the retention of
Therapists by 15%
    20 %   $ 1,430     Yes     100 %   $ 1,430  
Portion of Potential Payout Achieved Based on Your Scorecard Results
    100 %   $ 7,150               60 %   $ 4,290  
 
                                       
Total Payout After Applying Your Scorecard Results
                                  $ 11,440  
 
                                       
Discretionary Award from Reallocation Pool
                                  $ —  
Discretionary Award from 3% Pool
                                  $ 1,500  
Total Payout Including Discretionary Awards
                                  $ 12,940  

 

12